DETAILED ACTION
Summary
	This is a non-final Office action in reply to the Request for Continued Examination under 37 CFR 1.114 filed 01 September 2021 and the amendments filed 09 July 2021 for the application filed 16 August 2019. Claims 1-7, 9-14, and 16-29 are pending:
Claims 8 and 15 have been canceled;
Claims 16-29 have been withdrawn without traverse in the reply filed 12 February 2021; and
Claims 1 and 9 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 September 2021 has been entered. 

Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/EP2018/053816 filed 15 February 2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (GB1703116.2 filed 27 February 2017) under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities:
published patent applications.
The incorporation by reference will not be effective until correction is made to comply with 37 CFR 1.57(c), (d), or (e). If the incorporated material is relied upon to meet any outstanding objection, rejection, or other requirement imposed by the Office, the correction must be made within any time period set by the Office for responding to the objection, rejection, or other requirement for the incorporation to be effective. Compliance will not be held in abeyance with respect to responding to the objection, rejection, or other requirement for the incorporation to be effective. In no case may the correction be made later than the close of prosecution as defined in 37 CFR 1.114(b), or abandonment of the application, whichever occurs earlier.
Any correction inserting material by amendment that was previously incorporated by reference must be accompanied by a statement that the material being inserted is the material incorporated by reference and the amendment contains no new matter. 37 CFR 1.57(g).
The disclosure is also objected to because it contains an embedded hyperlink and/or other form of browser-executable code (a link to BLAST software; pg. 3, lines 25-26). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Appropriate correction is required.

Claim Objections
Claim 14 is objected to because of the following informalities:
Claim markings from a previous claim set are still indicated (see line 2, underlined comma).
Appropriate correction is required.

Response to Arguments
	Applicant’s amendments and arguments filed 09 July 2021 have been fully considered.
	Regarding §II (Claim Rejections under 35 USC 103), Applicant argues that the results as shown in Table 2 of the disclosure are surprising and “demonstrate the claimed compositions’ unexpected ability to ‘provid[e] high prima facie obviousness” (pg. 10, top).
	The Examiner respectfully disagrees.
	Applicant has only shown that the tested prototypes having the appropriate median diameter, KD value, and ligand density result in improved DBC over a single prototype having a larger diameter. This is hardly evidence that amounts to surprising, unexpected results and could be reasonably attributed to experimental error or randomness. Even the reported DBC for prototype 871 is nearly 20 mg/mL (i.e., 19 mg/mL).  Absent proof of statistical significance by way of affidavit, such supposed claims of surprising results are considered mere subjective views.
Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) ("It is well settled that unexpected results must be established by factual evidence." "[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument."). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991).
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. See MPEP § 2145 generally for case law pertinent to the consideration of applicant’s rebuttal arguments.
All other arguments have been indirectly addressed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over JOHANSSON et al. (US PGPub 2014/0329995 A1).
	Regarding Claim 1, JOHANSSON et al. discloses a separation matrix containing ligands comprising multimers of Protein Z or the C domain of Protein A (i.e., a separation matrix comprising particles; p0001). These multimers are polypeptides capable of binding immunoglobulins (IgGs) or IgG-containing proteins (i.e., particles to which antibody-binding protein ligands have been immobilized; p0017). The polypeptides are coupled to a solid support via thioether bonds (i.e., covalently immobilized; p0024) at a density of 7-15 mg/mL (i.e., wherein the density of said antibody-binding protein ligands is above 5 mg/mL; p0025). The solid support comprises spherical beads, having a volume-weighted average diameter of 1-30 µm (p0028); absent showings of unexpected results or criticality, such a disclosed range overlaps with the claimed range of the volume-weighted median diameter of said porous particles is at least 15 µm and below 30 µm and therefore, establishes a case of prima facie obviousness (MPEP 2144.05). The solid support is further disclosed to be porous (i.e., porous particles) with a Kd porosity value (as measured with 110 kDa MW dextran) of 0.7-0.9 (i.e., said porous particles have a gel phase distribution coefficient, expressed as KD for dextran of molecular weight 110 kDa, of 0.5-0.9; p0029). 
JOHANSSON further discloses the polypeptide is an Fc-fragment binding polypeptide (i.e., wherein said antibody-binding protein ligands comprise an Fc-binding protein; p0017).
JOHANSSON further discloses the separation matrix has a dynamic binding capacity at 10% breakthrough (i.e., Qb10) ranging from 31.2 mg/mL to 76.7 mg/mL at residence times ranging from 2.4 min to 10 min (p0067-0068, Table 1). While such disclosed dynamic binding capacity read upon the claimed dynamic IgG capacity q10% of at least 20 mg/mL, JOHANSSON is deficient in explicitly disclosing dynamic IgG capacity measured at 0.5 min residence time. However, this limitation is considered a product-by-process limitation. Previously it has been held that product-by-process limitations are not given patentable weight because patentability is based on the product—as opposed to the manner in which the product is made. In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”). 
Thorpe supra.
Furthermore, such a limitation is directed toward an inherent property of the claimed separation matrix. The discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel (In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368, Fed. Cir. 2004; MPEP §2112 I). Given that the prior art has disclosed or made obvious the metes and bounds of the claimed limitations for the inventive separation matrix, i.e., porous particles, covalently-immobilized Fc-binding protein, and their associated particle dimensions and ligand density, and therefore renders the inventive separation matrix a known material, the limitation directed toward the property of the matrix having a dynamic IgG capacity q10% of at least 20 mg/mL at 0.5 min residence time is necessarily present.
	Regarding Claim 2, JOHANSSON makes obvious the separation matrix of Claim 1. JOHANSSON further discloses the polypeptide density to be 10-15 mg/mL (i.e., wherein the density of said ligands is in the range of 5-25 mg/mL; p0025).
	Regarding Claim 3, JOHANSSON makes obvious the separation matrix of Claim 1. JOHANSSON further discloses a Kd value of 0.6-0.8 (i.e., wherein said porous particles have a gel phase distribution coefficient, expressed as KD for dextran of molecular weight 110 kDa, of 0.6-0.85; p0029).
	Regarding Claim 4, JOHANSSON makes obvious the separation matrix of Claim 1. JOHANSSON further discloses the solid support comprises spherical beads (i.e., wherein said porous particles are spherical; p0028).
Regarding Claim 5, JOHANSSON makes obvious the separation matrix of Claim 1. JOHANSSON further discloses the solid support comprises a crosslinked polysaccharide (i.e., wherein said porous particles comprise a crosslinked polysaccharide; p0026-0027).
	Regarding Claim 6, JOHANSSON makes obvious the separation matrix of Claim 1. JOHANSSON further discloses the solid support comprises a crosslinked agarose (i.e., wherein said porous particles comprise crosslinked agarose; p0026-0027).
	Regarding Claim 7, JOHANSSON makes obvious the separation matrix of Claim 1. JOHANSSON further discloses allyl halides are crosslinked with agarose to form pendant allyl groups, which are then subsequently used for crosslinking (i.e., wherein the agarose has been allylated before gelation; p0027). Furthermore, the claimed limitation wherein the agarose has been allylated before gelation is directed toward a product-by-process limitation. Because the prior art discloses a product that appears to be the same as the product set forth in this product-by-process claim, although produced by a different process, the claim is directly read on by the prior art (see In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985); MPEP §2113). Additionally, although the immediate claim is a product-by-process claim and is limited by and defined by its process, the determination of patentability is based on the product itself, not on the method of production. Thus, these process limitations do not further limit the claimed product.
	Regarding Claim 9, JOHANSSON makes obvious the separation matrix of Claim 1. JOHANSSON further identifies the Fc-fragment binding polypeptide is Protein A (i.e., wherein said Fc-binding protein is Protein A; p0017; p0018).
	Regarding Claim 10, JOHANSSON makes obvious the separation matrix of Claim 1. JOHANSSON further identifies the polypeptide comprises the C domain of Protein A (i.e., wherein said antibody-binding protein ligands comprise monomers, dimers or multimers of Protein A domains; p0017).
	Regarding Claim 11, JOHANSSON makes obvious the separation matrix of Claim 10. JOHANSSON further identifies the polypeptide comprises multimers of Protein A, including mutated variants (i.e., wherein one or more of said Protein A domains have been mutated; p0017-0018).
	Regarding Claim 12, JOHANSSON makes obvious the separation matrix of Claim 11. JOHANSSON further identifies the polypeptide comprises the C domain of Protein A (i.e., wherein one or more of said Protein Adomains is derived from Protein Z or the B or C domain of Protein A; p0017) and further discloses the amino acid wherein the amino acid residue at position 23 of the one or more of said Protein A domains is a threonine; p0019).
	Regarding Claim 13, JOHANSSON makes obvious the separation matrix of Claim 10. JOHANSSON further discloses SEQ ID NO. 4 (p0022), which reads upon the claimed SEQ ID NOs. 8, 9, or 10 (i.e., wherein one or more of said Protein A domains comprises an amino acid sequence as defined by, or having at least 90% or at least 95 or 98% identity to, SEQ ID NO: 8, 9 or 10).
	Regarding Claim 14, JOHANSSON makes obvious the separation matrix of Claim 1. JOHANSSON further discloses that the separation matrix retains at least 90% of the initial IgG-binding capacity after high NaOH concentration (up to 1 M) cleaning (p0036-0037). While JOHANSSON may have been deficient in explicitly disclosing 5 hours incubation at 20±2°C conditions, such a limitation is considered an intended use of the claimed separation matrix. If a prior art structure is capable of performing the intended use as recited, then it meets the limitations of the claim (In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997); MPEP §2111.02 II). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777